DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1-44 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/01/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-44.
 Applicants' arguments, filed 12/01/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/722,208, 15/667,483, U.S. Patent No. 10,959,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method for treating abnormal involuntary movement in a subject comprising administering deutetrabenazine and increasing the daily amount of the deutetrabenazine upward by 6 
The closest prior art found, Teva (First Time Use of SD-809 in Huntington Disease (First-HD), 2013, https://clinicaltrials.gov/ct2/show/study/NCT01795859),  teaches a study of whether SD-809 (“deutetrabenazine”) is effective in treating chorea associated with Huntington’s Disease in human subjects (see Detailed Description, pg. 2).  Teva teaches the administration of deutetrabenazine in dosages of 6, 9, and 12 mg daily for adult subjects at least 18 years old (first paragraph, pg. 3; see Eligible Criteria, pg. 5).
Teva does not describe the recited method of deutetrabenazine treatment, because it is not obvious to determine a specific dosage of deutetrabenazine based on a specific initial dosage of tetrabenazine without a washout period over any of the possibilities of Teva.  Thus, there would be no reason one skilled in the art at the time the invention was made would transition a human from tetrabenazine to deutetrabenazine for the treatment of abnormal involuntary movement in a subject comprising administering deutetrabenazine and increasing the daily amount of the deutetrabenazine upward by 6 mg/day or more to a subsequent daily amount if the degree of control of abnormal involuntary movement is inadequate and the initial daily amount is tolerable based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-44 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629